Title: Philip Freneau to Thomas Jefferson, 27 May 1809
From: Freneau, Philip
To: Jefferson, Thomas


            Sir,   Philadelphia, May 27th 1809.
            Yesterday Your Letter, dated May 22d came to hand.—Perhaps You a little misunderstood me, when I wrote to You from this place in April last, inclosing the Proposal Paper, respecting the Poems.—I only wished Your name to be placed at the head of the list, and did not wish You to be at the pains of collecting subscriptions, further than as any of Your neighbours might choose to put down their names.—Indeed, the whole subscription plan was set a going without my knowledge or approbation, last winter. But, as I found the matter had gone too far too to be recalled, I thought it best to submit, in the present Edition, to the course and order of things as they are and must be——Sir, if there be any thing like happiness in this our state of existence, it will be such to me, when these two little Volumes reach You in August ensuing,  if the sentiments in them, in  under the poetical Veil, amuse You but for a single hour.—This is the first Edition that I have in reality attended to, the other two having been published, in a strange way, from manuscripts left to the destiny of the winds, while I was wandering over gloomy seas, until embargoed by the necessity of the times, and now again, I fear, I am reverting to the folly of scribbling Verses.—
            That Your shades of Monticello may afford You complete happiness is the wish and hope of all the worthy part of Mankind, and my own in particular. In such the philosophers of antiquity to preferred to pass life, or if that was not allowed, their declining days.—
            Will You be so good as to read the inclosed Verses? They were published  early in March last in the Trenton True American Newspaper, and in the Public Advertiser, of New York.—
            I am, Sir, with all esteem, Your obedient humble servant Philip Freneau
          